                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


WILLIAM ECHOLS,                                  )         CASE NO. 1:17CV859
                                                 )
                                                 )
                       PETITIONER,               )         JUDGE SARA LIOI
                                                 )
vs.                                              )
                                                 )         MEMORANDUM OPINION AND
                                                 )         ORDER
BRIGHAM SLOAN, Warden,                           )
                                                 )
                                                 )
                      RESPONDENT.                )

        Before the Court is the Report and Recommendation of Magistrate Judge David A Ruiz

(Doc. No. 13 [“R&R”]) recommending dismissal of this petition for writ of habeas corpus filed

under 28 U.S.C. § 2254. Pro se petitioner William Echols (“Echols”) filed objections to the

R&R. (Doc. No. 14 [“Obj.”].)

        In accordance with 28 U.S.C. § 636(b)(1) and United States v. Curtis, 237 F.3d 598, 602–

03 (6th Cir. 2001), this Court has made a de novo determination of the magistrate judge’s R&R.

For the reasons stated below, the Court overrules Echols’ objections, adopts the R&R in its

entirety, and dismisses Echols’ petition for a writ of habeas corpus.

      I. BACKGROUND

        Echols filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 on April

21, 2017. (Doc. No. 1 [“Pet.”].) Echols seeks relief from the sentence issued by the state trial

court following a jury trial in which the jury returned guilty verdicts against Echols for two

counts of rape, in violation of Ohio Rev. Code § 2907.02(A)(2), and two counts of kidnapping,
in violation of Ohio Rev. Code § 2905.01(A)(4). (R&R at 11741.) The magistrate judge

summarized the factual predicate for these offenses, as determined by the state appellate court, as

well as Echols’ efforts to appeal his convictions in the state courts. Echols does not challenge the

accuracy of the magistrate judge’s summary of the procedural history, and the Court will accept

the magistrate’s summary, as if rewritten herein. (See id. at 1174–76; see also Obj. at 1191.)

           Echols raised four grounds for relief in his habeas petition. In the R&R, the magistrate

judge recommended that the Court reject all grounds on the basis that they were procedurally

defaulted and that there was no excuse for the default. (R&R at 1183–87.) Echols filed timely

objections to the R&R.

      II. STANDARD OF REVIEW

           Under 28 U.S.C. § 636(b)(1), “[a] judge of the court shall make a de novo determination

of those portions of the report or specified proposed findings or recommendations to which

objection is made.” See Powell v. United States, 37 F.3d 1499 (Table), 1994 WL 532926, at *1

(6th Cir. Sept. 30, 1994) (“Any report and recommendation by a magistrate judge that is

dispositive of a claim or defense of a party shall be subject to de novo review by the district court

in light of specific objections filed by any party.”) (citations omitted). “An ‘objection’ that does

nothing more than state a disagreement with a magistrate’s suggested resolution, or simply

summarizes what has been presented before, is not an ‘objection’ as that term is used in this

context.” Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004); see also Fed. R. Civ. P.

72(b)(3) (“The district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.”); L.R. 72.3(b) (any objecting party shall file


1
    All page numbers refer to the page numbers generated by the Court’s electronic docketing system.
                                                          2
“written objections which shall specifically identify the portions of the proposed findings,

recommendations, or report to which objection is made and the basis for such objections”). After

review, the district judge “may accept, reject, or modify the recommended disposition; receive

further evidence; or return the matter to the magistrate judge with instructions.” Fed. R. Civ. P.

72(b)(3).

       When undertaking its de novo review of any objections to the R&R, this Court must be

additionally mindful of the standard of review applicable in the context of habeas corpus. “Under

the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), 110 Stat. 1214, a federal

court may grant habeas relief only when a state court’s decision on the merits was ‘contrary to,

or involved an unreasonable application of, clearly established Federal law, as determined by’

decisions from [the Supreme] Court, or was ‘based on an unreasonable determination of the

facts.’ 28 U.S.C. § 2254(d).” Woods v. Donald, -- U.S.--, 135 S. Ct. 1372, 1376, 191 L. Ed. 2d

464 (2015) (per curiam). This standard is “intentionally difficult to meet.” Id. (internal quotation

marks and citations omitted). “To satisfy this high bar, a habeas petitioner is required to ‘show

that the state court’s ruling on the claim being presented in federal court was so lacking in

justification that there was an error well understood and comprehended in existing law beyond

any possibility for fairminded disagreement.’” Id. (quoting Harrington v. Richter, 562 U.S. 86,

103, 131 S. Ct. 770, 178 L. Ed. 2d 624 (2001)).

   III. ECHOLS’ OBJECTIONS

       Echols does not challenge the magistrate judge’s determination that his federal habeas

claims are procedurally defaulted. Generally, a federal court will not review a procedurally

defaulted claim on habeas corpus review “[o]ut of respect for finality, comity, and the orderly

                                                  3
administration of justice[.]” Dretke v. Haley, 541 U.S. 386, 388, 124 S. Ct. 1847, 158 L. Ed. 2d

659 (2004). “This is a corollary to the rule that ‘federal courts will not disturb state court

judgments based on adequate and independent state law procedural grounds.’” Nelloms v.

Jackson, 129 F. App’x 933, 936 (6th Cir. 2005) (quoting Dretke, 541 U.S. at 392)). “The only

exceptions to this rule are when a state prisoner can demonstrate cause for the procedural default

and prejudice as a result of the alleged constitutional violation, or can demonstrate that failure to

review the constitutional claim will result in a fundamental miscarriage of justice.” Id. (citing

Coleman v. Thompson, 501 U.S. 722, 749–50, 111 S. Ct. 2546, 115 L. Ed. 2d 640 (1991)); see

Bousley v. United States, 523 U.S. 614, 622, 118 S. Ct. 1604, 140 L. Ed. 2d 828 (1998) (citations

omitted).

       Echols relies on the latter exception and “asserts that it would be truly a miscarriage of

justice to allow a procedural bar to prevent” the Court from reaching the merits of his habeas

claims. (Obj. at 1192–93.) A prisoner can establish a fundamental miscarriage of justice by

showing that “‘in light of all the evidence, it is more likely than not that no reasonable juror

would have convicted him.’” Bousley, 523 U.S. at 623 (quoting Schlup v. Delo, 513 U.S. 298,

327–28, 115 S. Ct. 851, 130 L. Ed. 2d 808 (1995)); see Souter v. Jones, 395 F.3d 577, 589–90

(6th Cir. 2005) (a prisoner must “‘present[] evidence of innocence so strong that a court cannot

have confidence in the outcome of the trial unless the court is also satisfied that the trial was free

of nonharmless constitutional error’”) (quoting Schlup, 513 U.S. at 316). In other words, he

must demonstrate that “‘a constitutional violation has probably resulted in the conviction of one

who is actually innocent[.]’” See Schlup, 513 U.S. at 324 (quoting Murray v. Carrier, 477 U.S.

478, 496, 106 S. Ct. 2639, 91 L. Ed. 2d 397 (1986)). “To be credible, [a claim of actual

                                                  4
innocence] requires petitioner to support his allegations of constitutional error with new reliable

evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness accounts, or

critical physical evidence—that was not presented at trial.” Id. at 324.

       Echols fails to present any new, reliable evidence that was not available at his trial

showing that he is actually innocent of the crimes for which he is convicted. Instead, Echols

relies on his merits arguments by reproducing, virtually verbatim, portions of his traverse

relating to his claims of improper joinder, insufficiency of the evidence, alleged Confrontation

Clause violations, and failure to merge allied offenses at sentencing. (Obj. at 1194–20.) But

“‘[a]ctual innocence’ means factual innocence, not mere legal insufficiency.” Bousley, 523 U.S.

at 623. Echols’ complaints about the sufficiency of the trial evidence and the legitimacy of the

sentence and underlying complaint do not demonstrate that this is the “extraordinary case where

the petitioner demonstrates his actual innocence.” Carter v. Mitchell, 443 F.3d 517, 538 (6th Cir.

2006) (citing, among authority, Murray, 477 U.S. at 496); see, e.g., Malcum v. Burt, 276 F.

Supp. 2d 664, 677 (E.D. Mich. 2003) (sufficiency of the evidence argument insufficient to

invoke the actual innocence exception to the procedural default doctrine); see also Schlub, 513

U.S. at 316 (“Without any new evidence of innocence, even the existence of a concededly

meritorious constitutional violation is not in itself sufficient to establish a miscarriage of justice

that would allow a habeas court to reach the merits of a barred claim.”).

       The fact that Echols repackages these merits arguments alongside unsupported

conclusions that “clearly a miscarriage of justice has occurred in [the] present case” does not

change the Court’s analysis. (See, e.g., Obj. at 1193.) See Sweet v. Delo, 125 F.3d 1144, 1152 n.9

(8th Cir. 1997) (conclusory allegations of actual innocence insufficient to excuse procedural

                                                  5
default). At the federal habeas level, the burden is on Echols to demonstrate a credible actual

innocence claim, and his unsupported representations fail to satisfy this burden. See Floyd v.

Alexander, 148 F.3d 615, 618 (6th Cir. 1998); see also House v. Bell, 547 U.S. 518, 538, 126 S.

Ct. 2064, 165 L. Ed. 2d 1 (2006) (“A petitioner’s burden at the gateway stage is to demonstrate

that more likely than not, in light of the new evidence . . . any reasonable juror would have

reasonable doubt.”).

       Because Echols failed to meet his burden of advancing a credible actual innocence claim,

the Court agrees with the magistrate judge that the grounds asserted in Echols’ habeas petition

are procedurally barred. Echols’ objections to the R&R are OVERRULED.

   IV. CONCLUSION

       For the foregoing reasons, the R&R is ACCEPTED and the petition for a writ of habeas

corpus is DISMISSED. Further, for the same reasons, the Court CERTIFIES that an appeal from

this decision could not be taken in good faith, and that there is no basis upon which to issue a

certificate of appealability. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).

       IT IS SO ORDERED.



Dated: December 9, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                                 6
